20-01187-jlg   Doc 1-49   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 51
                                    Pg 1 of 150
20-01187-jlg   Doc 1-49   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 51
                                    Pg 2 of 150
20-01187-jlg   Doc 1-49   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 51
                                    Pg 3 of 150
20-01187-jlg   Doc 1-49   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 51
                                    Pg 4 of 150
20-01187-jlg   Doc 1-49   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 51
                                    Pg 5 of 150
20-01187-jlg   Doc 1-49   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 51
                                    Pg 6 of 150
20-01187-jlg   Doc 1-49   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 51
                                    Pg 7 of 150
20-01187-jlg   Doc 1-49   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 51
                                    Pg 8 of 150
20-01187-jlg   Doc 1-49   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 51
                                    Pg 9 of 150
20-01187-jlg   Doc 1-49   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 51
                                    Pg 10 of 150
20-01187-jlg   Doc 1-49   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 51
                                    Pg 11 of 150
20-01187-jlg   Doc 1-49   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 51
                                    Pg 12 of 150
20-01187-jlg   Doc 1-49   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 51
                                    Pg 13 of 150
20-01187-jlg   Doc 1-49   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 51
                                    Pg 14 of 150
20-01187-jlg   Doc 1-49   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 51
                                    Pg 15 of 150
20-01187-jlg   Doc 1-49   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 51
                                    Pg 16 of 150
20-01187-jlg   Doc 1-49   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 51
                                    Pg 17 of 150
20-01187-jlg   Doc 1-49   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 51
                                    Pg 18 of 150
20-01187-jlg   Doc 1-49   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 51
                                    Pg 19 of 150
20-01187-jlg   Doc 1-49   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 51
                                    Pg 20 of 150
20-01187-jlg   Doc 1-49   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 51
                                    Pg 21 of 150
20-01187-jlg   Doc 1-49   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 51
                                    Pg 22 of 150
20-01187-jlg   Doc 1-49   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 51
                                    Pg 23 of 150
20-01187-jlg   Doc 1-49   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 51
                                    Pg 24 of 150
20-01187-jlg   Doc 1-49   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 51
                                    Pg 25 of 150
20-01187-jlg   Doc 1-49   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 51
                                    Pg 26 of 150
20-01187-jlg   Doc 1-49   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 51
                                    Pg 27 of 150
20-01187-jlg   Doc 1-49   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 51
                                    Pg 28 of 150
20-01187-jlg   Doc 1-49   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 51
                                    Pg 29 of 150
20-01187-jlg   Doc 1-49   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 51
                                    Pg 30 of 150
20-01187-jlg   Doc 1-49   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 51
                                    Pg 31 of 150
20-01187-jlg   Doc 1-49   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 51
                                    Pg 32 of 150
20-01187-jlg   Doc 1-49   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 51
                                    Pg 33 of 150
20-01187-jlg   Doc 1-49   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 51
                                    Pg 34 of 150
20-01187-jlg   Doc 1-49   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 51
                                    Pg 35 of 150
20-01187-jlg   Doc 1-49   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 51
                                    Pg 36 of 150
20-01187-jlg   Doc 1-49   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 51
                                    Pg 37 of 150
20-01187-jlg   Doc 1-49   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 51
                                    Pg 38 of 150
20-01187-jlg   Doc 1-49   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 51
                                    Pg 39 of 150
20-01187-jlg   Doc 1-49   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 51
                                    Pg 40 of 150
20-01187-jlg   Doc 1-49   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 51
                                    Pg 41 of 150
20-01187-jlg   Doc 1-49   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 51
                                    Pg 42 of 150
20-01187-jlg   Doc 1-49   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 51
                                    Pg 43 of 150
20-01187-jlg   Doc 1-49   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 51
                                    Pg 44 of 150
20-01187-jlg   Doc 1-49   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 51
                                    Pg 45 of 150
20-01187-jlg   Doc 1-49   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 51
                                    Pg 46 of 150
20-01187-jlg   Doc 1-49   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 51
                                    Pg 47 of 150
20-01187-jlg   Doc 1-49   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 51
                                    Pg 48 of 150
20-01187-jlg   Doc 1-49   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 51
                                    Pg 49 of 150
20-01187-jlg   Doc 1-49   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 51
                                    Pg 50 of 150
20-01187-jlg   Doc 1-49   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 51
                                    Pg 51 of 150
20-01187-jlg   Doc 1-49   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 51
                                    Pg 52 of 150
20-01187-jlg   Doc 1-49   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 51
                                    Pg 53 of 150
20-01187-jlg   Doc 1-49   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 51
                                    Pg 54 of 150
20-01187-jlg   Doc 1-49   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 51
                                    Pg 55 of 150
20-01187-jlg   Doc 1-49   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 51
                                    Pg 56 of 150
20-01187-jlg   Doc 1-49   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 51
                                    Pg 57 of 150
20-01187-jlg   Doc 1-49   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 51
                                    Pg 58 of 150
20-01187-jlg   Doc 1-49   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 51
                                    Pg 59 of 150
20-01187-jlg   Doc 1-49   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 51
                                    Pg 60 of 150
20-01187-jlg   Doc 1-49   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 51
                                    Pg 61 of 150
20-01187-jlg   Doc 1-49   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 51
                                    Pg 62 of 150
20-01187-jlg   Doc 1-49   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 51
                                    Pg 63 of 150
20-01187-jlg   Doc 1-49   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 51
                                    Pg 64 of 150
20-01187-jlg   Doc 1-49   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 51
                                    Pg 65 of 150
20-01187-jlg   Doc 1-49   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 51
                                    Pg 66 of 150
20-01187-jlg   Doc 1-49   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 51
                                    Pg 67 of 150
20-01187-jlg   Doc 1-49   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 51
                                    Pg 68 of 150
20-01187-jlg   Doc 1-49   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 51
                                    Pg 69 of 150
20-01187-jlg   Doc 1-49   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 51
                                    Pg 70 of 150
20-01187-jlg   Doc 1-49   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 51
                                    Pg 71 of 150
20-01187-jlg   Doc 1-49   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 51
                                    Pg 72 of 150
20-01187-jlg   Doc 1-49   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 51
                                    Pg 73 of 150
20-01187-jlg   Doc 1-49   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 51
                                    Pg 74 of 150
20-01187-jlg   Doc 1-49   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 51
                                    Pg 75 of 150
20-01187-jlg   Doc 1-49   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 51
                                    Pg 76 of 150
20-01187-jlg   Doc 1-49   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 51
                                    Pg 77 of 150
20-01187-jlg   Doc 1-49   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 51
                                    Pg 78 of 150
20-01187-jlg   Doc 1-49   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 51
                                    Pg 79 of 150
20-01187-jlg   Doc 1-49   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 51
                                    Pg 80 of 150
20-01187-jlg   Doc 1-49   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 51
                                    Pg 81 of 150
20-01187-jlg   Doc 1-49   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 51
                                    Pg 82 of 150
20-01187-jlg   Doc 1-49   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 51
                                    Pg 83 of 150
20-01187-jlg   Doc 1-49   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 51
                                    Pg 84 of 150
20-01187-jlg   Doc 1-49   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 51
                                    Pg 85 of 150
20-01187-jlg   Doc 1-49   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 51
                                    Pg 86 of 150
20-01187-jlg   Doc 1-49   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 51
                                    Pg 87 of 150
20-01187-jlg   Doc 1-49   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 51
                                    Pg 88 of 150
20-01187-jlg   Doc 1-49   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 51
                                    Pg 89 of 150
20-01187-jlg   Doc 1-49   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 51
                                    Pg 90 of 150
20-01187-jlg   Doc 1-49   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 51
                                    Pg 91 of 150
20-01187-jlg   Doc 1-49   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 51
                                    Pg 92 of 150
20-01187-jlg   Doc 1-49   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 51
                                    Pg 93 of 150
20-01187-jlg   Doc 1-49   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 51
                                    Pg 94 of 150
20-01187-jlg   Doc 1-49   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 51
                                    Pg 95 of 150
20-01187-jlg   Doc 1-49   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 51
                                    Pg 96 of 150
20-01187-jlg   Doc 1-49   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 51
                                    Pg 97 of 150
20-01187-jlg   Doc 1-49   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 51
                                    Pg 98 of 150
20-01187-jlg   Doc 1-49   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 51
                                    Pg 99 of 150
20-01187-jlg   Doc 1-49   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 51
                                   Pg 100 of 150
20-01187-jlg   Doc 1-49   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 51
                                   Pg 101 of 150
20-01187-jlg   Doc 1-49   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 51
                                   Pg 102 of 150
20-01187-jlg   Doc 1-49   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 51
                                   Pg 103 of 150
20-01187-jlg   Doc 1-49   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 51
                                   Pg 104 of 150
20-01187-jlg   Doc 1-49   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 51
                                   Pg 105 of 150
20-01187-jlg   Doc 1-49   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 51
                                   Pg 106 of 150
20-01187-jlg   Doc 1-49   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 51
                                   Pg 107 of 150
20-01187-jlg   Doc 1-49   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 51
                                   Pg 108 of 150
20-01187-jlg   Doc 1-49   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 51
                                   Pg 109 of 150
20-01187-jlg   Doc 1-49   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 51
                                   Pg 110 of 150
20-01187-jlg   Doc 1-49   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 51
                                   Pg 111 of 150
20-01187-jlg   Doc 1-49   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 51
                                   Pg 112 of 150
20-01187-jlg   Doc 1-49   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 51
                                   Pg 113 of 150
20-01187-jlg   Doc 1-49   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 51
                                   Pg 114 of 150
20-01187-jlg   Doc 1-49   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 51
                                   Pg 115 of 150
20-01187-jlg   Doc 1-49   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 51
                                   Pg 116 of 150
20-01187-jlg   Doc 1-49   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 51
                                   Pg 117 of 150
20-01187-jlg   Doc 1-49   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 51
                                   Pg 118 of 150
20-01187-jlg   Doc 1-49   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 51
                                   Pg 119 of 150
20-01187-jlg   Doc 1-49   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 51
                                   Pg 120 of 150
20-01187-jlg   Doc 1-49   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 51
                                   Pg 121 of 150
20-01187-jlg   Doc 1-49   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 51
                                   Pg 122 of 150
20-01187-jlg   Doc 1-49   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 51
                                   Pg 123 of 150
20-01187-jlg   Doc 1-49   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 51
                                   Pg 124 of 150
20-01187-jlg   Doc 1-49   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 51
                                   Pg 125 of 150
20-01187-jlg   Doc 1-49   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 51
                                   Pg 126 of 150
20-01187-jlg   Doc 1-49   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 51
                                   Pg 127 of 150
20-01187-jlg   Doc 1-49   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 51
                                   Pg 128 of 150
20-01187-jlg   Doc 1-49   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 51
                                   Pg 129 of 150
20-01187-jlg   Doc 1-49   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 51
                                   Pg 130 of 150
20-01187-jlg   Doc 1-49   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 51
                                   Pg 131 of 150
20-01187-jlg   Doc 1-49   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 51
                                   Pg 132 of 150
20-01187-jlg   Doc 1-49   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 51
                                   Pg 133 of 150
20-01187-jlg   Doc 1-49   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 51
                                   Pg 134 of 150
20-01187-jlg   Doc 1-49   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 51
                                   Pg 135 of 150
20-01187-jlg   Doc 1-49   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 51
                                   Pg 136 of 150
20-01187-jlg   Doc 1-49   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 51
                                   Pg 137 of 150
20-01187-jlg   Doc 1-49   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 51
                                   Pg 138 of 150
20-01187-jlg   Doc 1-49   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 51
                                   Pg 139 of 150
20-01187-jlg   Doc 1-49   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 51
                                   Pg 140 of 150
20-01187-jlg   Doc 1-49   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 51
                                   Pg 141 of 150
20-01187-jlg   Doc 1-49   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 51
                                   Pg 142 of 150
20-01187-jlg   Doc 1-49   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 51
                                   Pg 143 of 150
20-01187-jlg   Doc 1-49   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 51
                                   Pg 144 of 150
20-01187-jlg   Doc 1-49   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 51
                                   Pg 145 of 150
20-01187-jlg   Doc 1-49   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 51
                                   Pg 146 of 150
20-01187-jlg   Doc 1-49   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 51
                                   Pg 147 of 150
20-01187-jlg   Doc 1-49   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 51
                                   Pg 148 of 150
20-01187-jlg   Doc 1-49   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 51
                                   Pg 149 of 150
20-01187-jlg   Doc 1-49   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 51
                                   Pg 150 of 150
